Per Curiam
The petitioner, appearing pro se, seeks an alternative writ of mandate to compel respondent to set a petition *698for writ of error coram nobis for hearing. The relief sought relates to a proceeding in an inferior court; No certified copies of pleadings, orders and entries pertaining to the subject-matter accompany the petition, hence it does not comply; with- Rule 2-35 of this court. For-this reason the petition is dismissed'.'
' Petition dismissed.
Note. — Reported in 120 N. E. 2d 775.